COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         MEMORANDUM ORDER ON MOTION TO RECUSE

Appellate case name:      B.H. v. Department of Family and Protective Services

Appellate case number:    01-11-00704-CV

Trial court case number: 9823370

Trial court:              309th District Court of Harris County

Date motion filed:        February 14, 2014

Party filing motion:      Appellant

       To the extent appellant’s February 14, 2014 motion requests recusal, it is ordered that
the motion to recuse is denied.


Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting for the Court

The Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Bland, Sharp,
Massengale, Brown, and Huddle.




Date: March 11, 2014